DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 9-17 in the reply filed on 6/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The Applicant listed two journal articles on page 17, lines 6-13, but has not provided said articles.
The information disclosure statement filed 10/1/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, unless cited by the Examiner on form PTO-892.
Specification
The disclosure is objected to because of the following informalities: on page 15, line 28 through page 16, line 4 the documents “WO 2015/0360419 and corresponding US 20150360419” are discussed.  However, WO 2015/0360419 does not exist, and US 20150360419 has no corresponding PCT or foreign published application.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:
On page 35, line 6 “a supply line which adjacent” should be “a supply line which is adjacent”.  Appropriate correction is required.
Claim Interpretation
Drawing reference characters are permitted in the claims, per 608.01(m).  However the presence or absence of such reference characters does not affect the scope of the claims.
The Examiner wishes to point out to applicant that claims 9-17 are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the piston rod has a central recess which is not rotationally symmetric, in which recess a complementary shaped drive pin (5) is slidably introduced” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Applicant shows the drive pin and a side view cross section of the recess in the Figures, but not a top down view of the recess showing that it is not rotationally symmetric.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 9 recites the limitation "conveying building material from the container" on page 35, lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same “building material” previously claiming in claim 9, or a different building material?  It appears that it is the same building material.  For examination purposes it will be treated as if it said “conveying the building material from the container”, it is suggest to amend the claim as shown.
Claim 10 is seen as vague and indefinite due to “the piston rod has a central recess which is not rotationally symmetric”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The term “not rotationally symmetrical” in claim 10 appears to mean “non-circular,” while the accepted meaning is “having no rotational symmetry.” The term is indefinite because the specification does not clearly redefine the term.  On page 14, lines 2-28 the Applicant give a few examples of what they want “not rotationally symmetric” to mean: rectangular, hexagonal (with specific example of a hexdrive system), or polygonal.  The problem is all rectangles are rotationally symmetric, as well as regular polygons (which include the hexagon and hexdrive examples), and some non regular polygons have rotational symmetry (e.g. a black widow hourglass shape).  
Claim 14 recites the limitation "the base plate" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 never discussed a “base plate” only a “bottom plate”.  For examination purposes claim 14 will be treated as if it said “bottom plate”.  This will also be how claim 15 is examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotta et al (EP 3354442; herein Dotta).  Regarding claim 9, Dotta teaches:
A cylinder wherein one of the end faces of the cylinder is closed by a bottom plate which is at least in a central area transparent (cylindrical vat 1 with transparent bottom wall 101), and wherein in the cylinder a piston (movable platform 2) is guided to be displaceable by a drive motor in the longitudinal direction of the cylinder (motor 4 
A container holding building material (Figures 5 and 6, resin tank 50) which is connected to a supply line which adjacent to the inner surface of the bottom plate opens into the interior of the cylinder (Figures 5 and 6 and paragraphs 0131 and 0135, the tank 50 is connected to the vat), and a conveying device for conveying building material from the container through the supply line into the interior of the cylinder (paragraph 0131 a pump can be used)
An exposure unit which is configured for spatially selective exposure through the bottom plate (light source 5, screen 6, optical assembly 8)
A control unit which is arranged to control a drive motor of the piston and the conveying device so as to fill the additional space created by the movement of the piston away from the bottom plate with building material, and which is arranged to control the exposure unit for spatially selective exposure in order to solidify replenished building material above the bottom plate within a contour prescribed by the control unit (control unit 10)
Regarding claim 12, Dotta teaches:
Wherein the supply line is equipped with a valve which is configured to be controlled by the control unit to keep the supply line open or to block it (paragraph 0135)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dotta, in view of Schlienger et al (2011/0049767; herein Schlienger).  Regarding claim 11:
Wherein the container is formed as a cartridge and the conveying device is formed as a cartridge piston when pushed forward by a drive, which cartridge piston when pushed forward under the control of the control unit presses building material out of the cartridge, through the supply line and into the cylinder
Dotta teaches a passive transfer of material out of tank 50, which is seen as the claimed cartridge, via the suction created by moving the platform 2 (paragraph 0131).
However, in the same field of endeavor Schlienger teaches using plungers inside cartridges to move resin into the main container (Figure 2, paragraph 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to move the resin out of the cartridge as taught by Schlienger, since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would see that both Dotta and Schlienger teach different ways to accomplish the same goal, further there are only so many way I which to move resin from one container to another, therefore a skilled artisan would easily be able to determine what type of transfer system would work best for them.
 Regarding claim 13:
Wherein there is a plurality of supply lines which are arranged circumferentially distributed around the cylinder and adjacent to the base plate
Schlienger as previously discussed teaches two cartridges (112 and 118 in Figure 2) there are also two supply lines 110 and 108.  These supply lines are distributed around the vessel 104.  Thus in the combination with Dotta the supply lines would be circumferentially distributed around the cylindrical vat 1.



Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dotta, in view of Fischer et al (U.S. PGPub 20150034007; already of record, herein Fischer).  It is noted that Fischer is seen as Applicant Admitted Prior Art (AAPA), based on page 16, line 21 through page 17, line 2 of the specification.  Regarding claim 14, Dotta is silent to:
Wherein the [bottom] plate is formed in such a manner that the surface of the [bottom] plate facing the interior of the cylinder releases agents as inhibitors which minimize adhering of the solidified layer to the surface of the [bottom] plate facing the interior of the cylinder.
In the same field of endeavor Fischer teaches a cavity 22 under a film 20 (where the part is built) that supplies a fluid from feed apparatus 21.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the structure of Fischer to the apparatus of Dotta, since it allows the part to be easily removed from the work surface.
Regarding claim 15:
Wherein the [bottom] plate comprises a nanoporous material in which inhibitor agents are accumulated and from which these agents are released and/or through which inhibitor agents can defuse and pass the bottom plate
Fischer teaches that the film 20 lets the fluid diffuse through (paragraph 0049), but is silent to the nanoporous property.  However, Fischer is AAPA, and on page 16, lines 30-32, the Applicant admits that Fisher teaches a nanoporous material, for the purpose of the nonstick property previously discussed.

Regarding claim 16:
See remarks regarding claim 14 and the structure of Fischer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dotta, in view of Chen et al (U.S. PGPub 2013/0295212; herein Chen), as evidenced by Yuan et al (Optimization of Amphiphobic Structural Surface Thickness in Relation to its Functionality on Stainless Steel Plates; herein Yuan), and in further view of Chu et al (Superamphiphobic surfaces; herein Chu).  Regarding claim 17, Dotta is silent to:
Wherein the surface of the bottom plate facing the interior of the cylinder is coated with a super amphiphobic layer which further minimizes adhering of the solidified layer to the bottom plate
In the same field of endeavor Chen teaches adding a Teflon (PTFE) coating to the bottom of a stereolithgraphy vat (paragraphs 0015 and 0143).  As evidenced by Yuan (page 2, second paragraph left column), Teflon is naturally amphiphobic.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an amphiphobic coating to the bottom of the vat since it allows for the reduction of the shear force used to separate the part from the bottom (Chen, paragraph 0143).
However, Teflon is only amphiphobic not super amphiphobic.  Nevertheless, in the field of amphiphobicity Chu teaches that superamphiphobic coatings are known for their self-cleaning and antiwetting properties (sections 4.1 and 4.2).  Thus a skilled artisan would understand that superamphiphobic coatings would provide the minimum the same benefit as amphiphobic coatings (i.e. nonstick properties).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use super amphiphobic coatings since the art has already shown the use of amphiphobic coatings for their release properties.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness (MPEP 2144.07).  Additionally, it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would know that amphiphobic coatings are used for their release properties in stereolithographic applications, thus if one desired improved release properties for both water and oil based materials, the only direction would be to superamphiphobic materials.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743